Title: To James Madison from Carlos Martínez de Yrujo (Abstract), 23 June 1805
From: Yrujo, Carlos Martínez de
To: Madison, James


23 June 1805, Philadelphia. Has just received JM’s letter of the 20th inst. with a copy of the deposition given by Captain Kennedy relative to the seizure of the Huntress accompanied by the letter of Robert Young of Alexandria on the same subject. In view of this, has written this very day to the governor of Puerto Rico what is suitable for the liberation of the Huntress should its seizure by the Maria, a Spanish privateer of eight guns, be certain and should it be found in that port. Advises JM that the letter has left this very day by a ship that was fortunately bound for that port. Also adds for JM’s satisfaction, that he has written on this same subject to the governors of East Florida and Cuba according to JM’s wishes.
